--------------------------------------------------------------------------------

Exhibit 10.4
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (“IP Security Agreement”) is made
and entered into on the terms and conditions hereinafter set forth, by and
between RiceBran Technologies, NutraCea, LLC, SRB-IP, LLC, SRB-MERM, LLC, 
SRB-LC, LLC, SRB-MT, LLC, SRB-WS, LLC, RiceX Company, RiceX Nutrients, Inc.,
Rice Science, LLC, Rice Rx, LLC and Healthy Natural, Inc. (collectively,
“Grantor”), and Full Circle Capital Corporation, a Maryland corporation (“Agent”
and a “Lender”), as of May 12, 2015.


RECITALS:


WHEREAS, the Grantor has requested that Agent and Lenders provide Grantor with a
secured lending facility; and


WHEREAS, the Grantor acknowledges that the proceeds of the Loans made under the
Loan, Guaranty and Security Agreement between Grantor, Agent and Lenders of even
date herewith (the “Agreement”), will, directly and indirectly, materially
benefit Grantor; and


WHEREAS, as a condition to Lenders’ making the Loans to Grantor, Grantor has
executed and delivered to Agent and Lenders the Agreement;
 
WHEREAS, under the terms of the Agreement, Grantor has granted to Agent and
Lenders a security interest in, among other property, certain intellectual
property of Grantor and has agreed to execute and deliver this IP Security
Agreement for recording with national, federal and state government authorities,
including, but not limited to, the United States Patent and Trademark Office and
the United States Copyright Office.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor, Agent and Lenders agree as follows:
 
1.                    Grant of Security. Grantor hereby pledges and grants to
Agent and Lenders a security interest in and to all of the right, title and
interest of Grantor in, to and under the following, wherever located, and
whether now existing or hereafter arising or acquired from time to time (the “IP
Collateral”):
 
(a)                    the patents and patent applications set forth in Schedule
1 hereto and all reissues, divisions, continuations, continuations-in-part,
renewals, extensions and reexaminations thereof and amendments thereto (the
“Patents”);
 

--------------------------------------------------------------------------------

(b)                   the trademark registrations and applications set forth in
Schedule 2 hereto, together with the goodwill connected with the use of and
symbolized thereby and all extensions and renewals thereof (the “Trademarks”),
excluding only United States intent-to-use trademark applications to the extent
that and solely during the period in which the grant of a security interest
therein would impair, under applicable federal law, the registrability of such
applications or the validity or enforceability of registrations issuing from
such applications;
 
(c)                    the copyright registrations, applications and copyright
registrations and applications exclusively licensed to Grantor set forth in
Schedule 3 hereto, and all extensions and renewals thereof (the “Copyrights”);
 
(d)                    all rights of any kind whatsoever of Grantor accruing
under any of the foregoing provided by applicable law of any jurisdiction, by
international treaties and conventions and otherwise throughout the world;
 
(e)                    any and all royalties, fees, income, payments and other
proceeds now or hereafter due or payable with respect to any and all of the
foregoing; and
 
(f)                    any and all claims and causes of action, with respect to
any of the foregoing, whether occurring before, on or after the date hereof,
including all rights to and claims for damages, restitution and injunctive and
other legal and equitable relief for past, present and future infringement,
dilution, misappropriation, violation, misuse, breach or default, with the right
but no obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages
 
2.                    Recordation. Grantor authorizes the Commissioner for
Patents, the Commissioner for Trademarks and the Register of Copyrights and any
other government officials to record and register this IP Security Agreement
upon request by Agent, on behalf of Lenders. Lenders covenant to file the with
the foregoing government officials and authorize Grantors to execute and file,
on their behalf upon, the documents necessary to release the IP Collateral upon
termination of the Agreement.
 
3.                    Loan Documents. This IP Security Agreement has been
entered into pursuant to and in conjunction with the Agreement, which is hereby
incorporated by reference. The provisions of the Agreement shall supersede and
control over any conflicting or inconsistent provision herein. The rights and
remedies of Agent on behalf of Lenders with respect to the IP Collateral are as
provided by the Agreement and related documents, and nothing in this IP Security
Agreement shall be deemed to limit such rights and remedies. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the Loan
Agreement.
 
4.                    Execution in Counterparts. This IP Security Agreement may
be executed in any number of counterparts and by different parties to this IP
Security Agreement in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same IP Security Agreement.  Facsimile and electronic
signatures shall be acceptable and shall have the same effect as original
signatures, and signatures may be transmitted by telecopy, electronic mail, or
otherwise.
 

--------------------------------------------------------------------------------

5.                   Successors and Assigns. Whenever in this IP Security
Agreement one of the parties hereto is named or referred to, the heirs, legal
representatives, successors, successors-in-title and assigns of such parties
shall be included, and all covenants and agreements contained in this IP
Security Agreement by or on behalf of Grantor or by or on behalf of Agent or
Lenders shall bind and inure to the benefit of their respective heirs, legal
representatives, successors-in-title and assigns, whether so expressed or not;
provided that Grantor may not assign or otherwise transfer any of its rights or
obligations under this IP Security Agreement without the prior written consent
of Agent on behalf of Lenders.
 
6.                   Governing Law. This IP Security Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this IP Security Agreement
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the laws of the United States and the State of New
York, without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction).


 [Signatures appear on the following page(s)]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Intellectual Property Security Agreement to be executed by their duly authorized
officers as of the date first set forth above.
 
RICEBRAN TECHNOLOGIES
 
SRB-MT, LLC
      By:
/s/ J. Dale Belt
  By:
/s/ J. Dale Belt
Name:
J. Dale Belt
  Name:
J. Dale Belt
Title:
Secretary & Exec. VP/CFO
  Title:
Secretary & VP
     
NUTRACEA, LLC
 
SRB-WS, LLC
      By:
/s/ J. Dale Belt
  By:
/s/ J. Dale Belt
Name:
J. Dale Belt
  Name:
J. Dale Belt
Title:
Secretary & VP
  Title:
Secretary & VP
     
RICE RX, LLC
 
SRB-IP, LLC
      By:
/s/ J. Dale Belt
  By:
/s/ J. Dale Belt
Name:
J. Dale Belt
  Name:
J. Dale Belt
Title:
Secretary & VP
  Title:
Secretary & VP
     
RICE SCIENCE LLC
 
HEALTHY NATURAL, INC.
      By:
/s/ J. Dale Belt
  By:
/s/ J. Dale Belt
Name:
J. Dale Belt
  Name:
J. Dale Belt
Title:
Secretary & VP
  Title:
Secretary & VP
     
SRB-MERM, LLC
 
THE RICEX COMPANY
      By:
/s/ J. Dale Belt
  By:
/s/ J. Dale Belt
Name: 
J. Dale Belt
  Name: 
J. Dale Belt
Title:
Secretary & VP
  Title:
Secretary & VP
     
SRB-LC, LLC
 
RICEX NUTRIENT, INC.
      By:
/s/ J. Dale Belt
  By:
/s/ J. Dale Belt
Name:
J. Dale Belt
  Name:
J. Dale Belt
Title:
Secretary & VP
  Title:
Secretary & VP

 

--------------------------------------------------------------------------------

 
AGENT
       
FULL CIRCLE CAPITAL CORPORATION
       
By:
/s/ Gregg Felton
 
Name: 
Gregg Felton
 
Title:
President and Chief Executive Officer


 

--------------------------------------------------------------------------------